Title: To George Washington from George Eimbeck, 12 May 1791
From: Eimbeck, George
To: Washington, George


May it Please Yr Excellency 
SirSavannah. May 12th 1791 
Having for some years had the Command of Fort Wayne Am Inform’d by his Honr the Governor the Appointment and Salary must be made by the Union likewise that my Salary Ceases from the 31st July 1789.
Therefore Humbly Request your Excellency to Give such Orders Concerning the Business as your Excellencies Wisdom may Dictate. Am with the Greatest Respect Yr Excellencies Most Obet Humble Sert

Geoe Eimbeck

